Citation Nr: 1609150	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of instability, hardware, and avulsion from medial malleolus, left ankle.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right ankle strain.

3.  Entitlement to a compensable evaluation for service-connected old avulsion, fifth metacarpal, right hand.

 
REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law




ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision. 

The issues identified above were addressed in a February 2014 statement of the case (SOC) and appealed by the Veteran in April 2014.  On July 24, 2014, the Agency of Original Jurisdiction certified these issues to the Board for appellate review.  

In the meantime, a July 24, 2014, SOC addressed the issues of entitlement to an evaluation in excess of 10 percent for service-connected scars on right eye and nose and entitlement to a compensable evaluation for a service-connected dental injury.  Subsequently, the Veteran appealed the scars and dental injury claims to the Board in September 2014.   

In light of the fact that that the claims for entitlement to an evaluation in excess of 10 percent for service-connected scars on right eye and nose and entitlement to a compensable evaluation for a service-connected dental injury were not perfected until after the AOJ certified the issues on appeal, and it appears that the AOJ was continuing to take action on at least the dental injury claim after the certification of the issues on appeal (see August 2014 VA examination), the Board will not accept jurisdiction over the scars on the right eye and nose and the dental injury claims at this time.  However, the Board notes that these claims will be the subject of a subsequent Board decision, if otherwise in order, after the AOJ has finished taking all action.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has not claimed, nor does the evidence reflect, that his service-connected disabilities on appeal prevent him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to unemployability.

The Board notes that additional medical evidence was associated with the claims file after the SOC was issued with respect to the claims on appeal.  However, as this evidence is not pertinent to these issues, the Board will proceed to adjudicate the claims with no prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of instability, hardware, and avulsion from medial malleolus, left ankle are manifested by complaints of weakness, swelling, pain, and deformity, as well as dorsiflexion of 10 degrees and plantar flexion of 15 degrees during flares.    

2.  The Veteran's service-connected right ankle strain is manifested by complaints of weakness, swelling, fatigability, tenderness, and pain, as well as plantar flexion of 25 degrees and dorsiflexion of 10 degrees during flares.  

3.  The Veteran's service-connected old avulsion, fifth metacarpal, right hand is manifested by complaints of pain and decreased range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected residuals of instability, hardware, and avulsion from medial malleolus, left ankle have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a disability rating in excess of 10 percent for service-connected right ankle strain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

3.  The criteria for a compensable disability rating for service-connected old avulsion, fifth metacarpal, right hand have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A November 2011 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2015 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided a VA hand and finger examination and a VA ankle examination in December 2011.  There is no objective evidence indicating that there has been a material change in the severity of the service-connected disabilities on appeal since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of instability, hardware, and avulsion from medial malleolus, left ankle.

In a March 2012 rating decision, the RO granted service connection for residuals of instability, hardware, and avulsion from medial malleolus, left ankle and assigned a 20 percent evaluation, effective May 6, 2011, under Diagnostic Code 5271.  The Veteran is seeking a higher evaluation. 

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  This diagnostic code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2015).

The Board notes that words such as 'mild,' 'moderate,' 'severe', and 'marked' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just'.  38 C.F.R. 4.6.  It should also be noted that use of terminology such as 'mild' and 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 4.2, 4.6 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran's service-connected left ankle disability is currently rated at 20 percent.  This is the maximum evaluation allowed under Diagnostic Code 5271.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has reviewed the remaining diagnostic codes relating to ankle disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's left ankle disability is manifested by ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, an increased rating cannot be assigned under Diagnostic Codes 5270-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2015). 

The Board notes that Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  

As the Veteran is already receiving a compensable evaluation for limitation of motion of the left ankle, an increased or separate disability rating is not warranted under Diagnostic Code 5010.

Additionally, the Board notes the Veteran has a tender scar associated with this service-connected disability.  However, as the Veteran has been granted service connection separately for this disability, and the evaluation assigned to the Veteran's scar has not been appealed to the Board, the Board does not find consideration of this separate disability rating is warranted at this time.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran has complained of weakness, swelling, pain, and deformity.  See VA examination report, December 2011.  However, the Board also notes that the Veteran is already being compensated for marked limitation of motion.  This is the maximum evaluation available for limitation of motion, with the exception of that available for ankylosis, which is specifically not noted in medical evidence of record.  As such, the Board finds that the Veteran is adequately compensated with his current 20 percent rating and additional compensation need not be assigned according to 38 C.F.R. §§ 4.40 or 4.45.  See also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that, because a veteran was already receiving the maximum rating available for limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 did not allow for a higher evaluation).

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right ankle strain.

In a March 2012 rating decision, the RO granted service connection for a right ankle strain and assigned a 10 percent evaluation, effective May 6, 2011, under Diagnostic Code 5271.  The Veteran is seeking a higher evaluation.

As noted above, Diagnostic Code 5271 provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  

The Board notes that the Veteran underwent pertinent VA examinations in December 2011 and December 2013. At the December 2011 VA examination, the Veteran reported weakness, swelling, fatigability, tenderness, and pain.  Upon examination, plantar flexion was noted at 35 degrees and dorsiflexion was noted at 15 degrees with painful motion but no additional loss of motion on repetitive testing.  There was no ankylosis. 

At the December 2013 VA examination, the Veteran reported pain in his right ankle when it gets cold.  He reported flare ups about 2-3 times per week, which require him to limit activities.  He reported that his ankle was limited about 50 percent more than usual in terms of bending during these flare ups.  During flares, plantar flexion was noted at 25 degrees and dorsiflexion was noted at 10 degrees.  Upon examination, the plantar flexion was noted at 45 degrees or greater and dorsiflexion was noted at 20 degrees or greater.  No additional limitation of motion was noted upon repetitive testing.  Examination revealed normal strength and no ankylosis.

With respect to granting an increased evaluation under Diagnostic Code 5271, the Board finds that the Veteran's right ankle does not meet the criteria of marked limitation of motion.  While the December 2011 VA examination revealed some limitation of motion, the Board does not find that plantar flexion of 35 degrees and dorsiflexion of 15 degrees would be considered more than moderate limitation of motion, given that normal plantar flexion ranges are from 0 to 45 degrees and normal dorsiflexion ranges are from 0 to 20 degrees.  

At the December 2013 VA examination, the Veteran's plantar flexion was noted at 45 degrees or greater and dorsiflexion was noted at 20 degrees or greater, which actually reflects no limitation of motion.  The Board acknowledges that the Veteran's plantar flexion was noted to be at 25 degrees and dorsiflexion was noted at 10 degrees during flares. While the Veteran's motion is considerably more limited during flares, the Board still does not find the Veteran's overall limitation of motion qualifies for marked limitation of motion.  The 2013 VA examination report reflects that the Veteran suffers no limitation of motion the majority of the time.  Based on the Veteran's reports, he suffers some limitation of motion 2-3 times per week during flares.  However, based on the frequency and the extent of this limitation of motion, the Board finds that the Veteran is sufficiently compensated for this impairment with his current 10 percent evaluation for moderate limitation.  As such, an increased rating is not warranted under Diagnostic Code 5271.

The Board has reviewed the remaining diagnostic codes relating to ankle disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's right ankle disability is manifested by ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, an increased rating cannot be assigned under Diagnostic Codes 5270-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2015). 

Additionally, as the Veteran is already receiving a compensable evaluation for limitation of motion of the right ankle, an increased or separate disability rating need not be considered under Diagnostic Code 5010.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's subjective complaints of weakness, swelling, fatigability, tenderness, and pain.  However, the Board notes that there is no evidence of additional limitation of motion on repetitive testing.   Moreover, the Board finds that the Veteran's functional impairment, to include his functional impairment during flares, is already contemplated with his current 10 percent rating for moderate limitation of motion, as is discussed above.  As such, the Board finds that an increased evaluation is not warranted under 38 C.F.R. §§ 4.40 or 4.45, as contemplated by Deluca.

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

3.  Entitlement to a compensable evaluation for service-connected old avulsion, fifth metacarpal, right hand.

In a March 2012 rating decision, the RO granted service connection for old avulsion, fifth metacarpal, right hand and assigned a noncompensable evaluation, effective May 6, 2011, under Diagnostic Code 5230.  The Veteran is seeking a higher evaluation.

Under Diagnostic Code 5230, a 0 percent evaluation is assigned for limitation of motion of the ring or little finger.  This is the maximum - and only - evaluation allowed under this diagnostic code for injury to this finger. 

The Board notes that the Veteran underwent a VA examination in December 2011, at which he complained of pain, decreased strength, locking, stiffness, swelling, decreased range of motion, and decreased dexterity.  On examination, there was no gap between the thumb pad and any of the fingertips.  There was no objective evidence of thumb pain on this attempt.  After 3 repetitions, there was no objective evidence of thumb pain on attempt.  There was no new or additional limitation of the thumb on repetitive motion.  After repetitive use, the motion of the right thumb to the right little finger was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.

The Veteran underwent another VA examination in December 2013, at which he complained of pain and decreased range of motion.  The examiner noted that there was no gap between the fingers and the thumb pad.  The examiner noted a gap of less than 1 inch between the index, long, ring, and little fingertips and the proximal transverse crease of the palm.  Painful motion began at a gap of less than 1 inch pertaining to the ring and little fingers.  There was no additional limitation of motion after repetitive testing.

As noted above, a 0 percent evaluation is the maximum and only evaluation allowed under Diagnostic Code 5230. 

The Board has considered alternative avenues through which the Veteran may obtain an increased disability rating.  As Diagnostic Code 5229 evaluates limitation of motion of the index or long finger, this diagnostic code is not applicable to the Veteran's service-connected disability.  Diagnostic Code 5228 applies to thumb injuries, which is not the Veteran's particular condition.   

With regard to the remaining diagnostic codes relating to finger disabilities, the Veteran has not been shown to have ankylosis of the right hand fifth metacarpal.  And, even if he did, Diagnostic Code 5227 also provides only a 0 percent rating.  Since only one finger is service-connected, the remaining diagnostic codes relating to finger disabilities are inapplicable in this case.  See 38 C.F.R. § 4.71a  (2015).

Additionally, as the evidence of record does not reflect that this service-connected disability is manifested by degenerative joint disease of a major joint or a group of minor joints, an increased rating is not available under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board notes the Veteran's complaints of pain.  However, the rating schedule explicitly provides a 0 percent rating only for impairment of the little finger - even if it were frozen (ankylosed).  Additional compensation is not warranted under 38 C.F.R. §§ 4.40  or 4.45 or under the provisions of Deluca.  

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the period of time on appeal. The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

4.  Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for these service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected bilateral ankle and right fifth metacarpal disabilities are manifested primarily by complaints of pain and limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected residuals of instability, hardware, and avulsion from medial malleolus, left ankle is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected right ankle strain is denied.

Entitlement to a compensable evaluation for service-connected old avulsion, fifth metacarpal, right hand is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


